October 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   NESTOR GOYTIA AS NEXT FRIEND FOR A.A.P., A CHILD, Appellant

NO. 14-13-00603-CV                          V.

          VERONICA PAREDES AND ANGEL PAREDES, Appellees
                 ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on April 26, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Nestor Goytia.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.